Jurisdiction Joy Global Inc. Joy Global (Baotou) Mining Machinery Co. Ltd. China Joy Global (Tianjin) Mining Machinery Co. Ltd. China Joy Global (China) Investment Co., Ltd. China Joy Global (Tianjin) Heavy Machinery Co., Ltd. China Joy Global Asia Limited Hong Kong International Mining Machinery Holdings Ltd. China HIHC, Inc. Delaware Joy Technologies Inc. Delaware Joy Global Limited United Kingdom Joy Global Industries, Ltd. United Kingdom Joy Global Pension Trustees Ltd. United Kingdom P&H Mining Equipment (U.K.) Ltd. United Kingdom Joy Mining Machinery Ltd. United Kingdom Continental FSW Ltd. United Kingdom Continental Conveyor Ltd. United Kingdom Joy Manufacturing Company (U.K.) Ltd. United Kingdom Joy Partnership United Kingdom OOO Joy P&H Mining Equipment Russia P&H Joy Mining Equipment (India) Limited India Joy Mining Services India Private Limited India Longwall International Ltd. United Kingdom Joy MM Delaware, Inc. Delaware Joy Global Cayman Finance Limited Cayman Islands JTI Acquisition (2011) Co Limited United Kingdom LeTourneau Technologies Inc. Texas LeTourneau Technologies America, Inc. Texas LeTourneau Technologies Canada Ltd. Canada LeTourneau Technologies Australia Pty. Ltd. Australia LeTourneau Technologies International, Inc. Delaware LeTourneau Technologies (Dalian) Co., Ltd. China LeTourneau Technologies Brazil, Inc. Delaware LeTourneau South America Inc. Delaware LeTourneau Technologies Comerico de Equipamentos Industrials do Brasil Ltda. Brazil P&H Mining Equipment Inc. Delaware Harnischfeger Technologies, Inc. Delaware P&H MinePro World Services Corporation Delaware P&H MinePro Services Canada Ltd. Canada HCHC, Inc. Delaware Joy Global Australia General Partnership Australia Joy Global Australia Holding Company Pty. Ltd. Australia Joy Manufacturing Co. Pty. Ltd. Australia Jobic Pty. Ltd. Australia P&H MinePro Australasia Pty. Ltd. Australia P&H Asia Holding Inc. Mauritius P&H Minepro Services Pty. Ltd. Australia P.T. P&H MinePro Indonesia Indonesia P&H MinePro do Brasil Comercio e Industria Ltda. Brazil Joy Global Botswana (Proprietary) Limited Botswana P&H MinePro de Chile Services a la Mineria Ltda. Chile MinePro Chile S.A. Chile P&H Minepro Services Mexico, S.A. De C.V. Mexico P&H Minepro Services Peru, S.A. Peru P&H Minepro Services Venezuela, S.A. Venezuela P&H MinePro Zambia Ltd. Zambia N.E.S. Investment Co. Delaware Continental Conveyor & Equipment Company Delaware Goodman Conveyor Company Delaware Continental Crushing & Conveying Inc. Delaware Continental Conveyor International Inc. Delaware Continental MECO (Proprietary) Ltd. South Africa
